BASKIN, Judge.
The trial court dismissed with prejudice appellants’ amended complaint for declaratory and injunctive relief without stating the grounds for dismissal. As we stated in Hildebrandt v. Department of Natural Resources, 313 So.2d 73, 75 (Fla. 3d DCA 1975):
A simple dismissal of this action is an ambiguous and unsatisfactory determination. It operates to leave undecided, rather than to resolve the questions of doubt which are presented with relation to the rights, status and legal or equitable relations of the parties ... in the circumstances reflected in the complaint. Rosenhouse v. 1950 Spring Term Grand Jury, [Fla.1952, 56 So.2d 445], supra; Plaza Del Prado Con. Assn., Inc. v. GAC Properties, Inc., Fla.App.1974, 295 So.2d 718, 719.
Reiterating our holding that the Declaratory Judgment Act, Chapter 86, Florida Statutes (1981) requires the trial court to disclose reasons for dismissal, we reverse and remand for further proceedings.